FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10282

                Plaintiff - Appellee,            D.C. No. 4:04-cr-01418-DCB

  v.
                                                 MEMORANDUM*
RENE MARTINEZ-ENCINAS,

                Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                  Wm. Fremming Nielsen, District Judge, Presiding**

                             Submitted January 15, 2013***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Rene Martinez-Encinas appeals from the judgment revoking supervised

release and the 46-month sentence imposed upon revocation. Pursuant to Anders v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Wm. Fremming Nielsen, Senior United States District
Judge for the Eastern District of Washington, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
California, 386 U.S. 738 (1967), Martinez-Encinas’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. Martinez-Encinas has filed a pro se supplemental brief. The

government has not filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      The government’s motion to dismiss this appeal is DENIED.

      AFFIRMED.




                                          2                                    11-10282